ARNOLD, Judge.
Defendant appellant contends that the Industrial Commission erred in holding that plaintiffs injury was an accident arising out of and in the course of plaintiffs employment. We disagree.
The plenary powers of the Industrial Commission are such that upon review, it may adopt, modify or reject the findings of fact of the Hearing Commissioner. In doing so, it may weigh the evidence and make its own determination as to the weight and *309credibility of the evidence. Hollar v. Furniture Co., 48 N.C. App. 489, 269 S.E. 2d 667 (1980). There was ample evidence to support the Full Commission’s finding of fact that plaintiff sustained his injury by accident arising out of and in the course of his employment as a result of horseplay.
In Bare v. Wayne Poultry Co., 70 N.C. App. 88, 318 S.E. 2d 534 (1984), this Court held that horseplay which resulted in an employee being cut by a chicken deboning knife did, in fact, arise out of the course of her employment. The case stated that “the workers’ compensation system is based upon the realities of human conduct, and that workers occasionally relieving the tedium of their labors by sportive and foolish acts is a routine and accepted incident of employing them.” Id. at 94, 318 S.E. 2d at 539. The Court in Bare also stated that plaintiff s participation in the horseplay was irrelevant. Id. at 91-92, 318 S.E. 2d at 537-538. Bare is controlling on the case sub judice. The Industrial Commission did not err in holding that plaintiffs injury arose out of his employment.
Affirmed.
Judges Phillips and ORR concur.